Citation Nr: 0019831	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from February 1983 to 
February 1987.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
claim for service connection for bilateral hearing loss.

The Board notes that, subsequent to the Statement of the Case 
issued on November 1998, the appellant introduced into the 
record clinical records related to his July 1999 VA treatment 
for a lateral sphincterotomy.  Although the RO has not 
considered this evidence in a Supplemental Statement of the 
Case (SSOC), the Board nevertheless finds that no prejudice 
results to the appellant in the Board adjudicating this claim 
as the records are clearly not pertinent to the issue on 
appeal.  See 38 C.F.R. § 20.1304(c)(1999); VA O.G.C. Prec. 
16-92 (July 24, 1992).


FINDINGS OF FACT

1.  In a decision dated in December 1987, the RO denied the 
claim for service connection for bilateral hearing loss on 
the basis that the evidence of record showed that a bilateral 
hearing loss disability existed prior to service, and was not 
aggravated therein.  The appellant was notified of this 
decision in January 1988, but he did not submit a timely 
appeal.

2.  The RO last finally declined to reopen the claim for 
service connection for bilateral hearing loss disability in 
June 1996.  The appellant was notified of this decision in 
June 1996, but he did not submit a timely appeal.

3.  Additional evidence since the RO's June 1996 decision is 
not material because it does not tend to show that the 
appellant's bilateral hearing loss disability was incurred or 
aggravated during service.


CONCLUSIONS OF LAW

1.  The RO's December 1987 rating decision, which denied 
service connection for bilateral hearing loss disability, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  The RO's June 1996 rating decision, which declined to 
reopen the claim for service connection for bilateral hearing 
loss, is the last prior final denial.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(1999).

3.  The evidence received subsequent to the RO's June 1996 
rating decision is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection for bilateral hearing 
loss.  He further claims that such evidence makes his claim 
for service connection plausible and, thus, warrants 
evaluation of the claim on the merits with consideration 
given to review of all the evidence of record.

In a decision dated in December 1987, the RO denied the 
appellant's original service connection claim on the basis 
that the evidence of record showed that a bilateral hearing 
loss disability existed prior to service, and was not 
aggravated therein.  The appellant was notified of this 
decision by means of an RO letter dated in January 1988, but 
he did not appeal this decision.  That decision, accordingly, 
is final.  38 C.F.R. § 20.302(a) (1999) (a Notice of 
Disagreement (NOD) must be filed within one year from the 
date that the agency of original jurisdiction mails the 
notice of an adverse determination).  The RO declined to 
reopen the claim in rating decisions dated in December 1995 
and June 1996, and provided the appellant notice of these 
decisions in December 1995 and June 1996, respectively.  The 
appellant did not timely appeal these decisions, and they are 
final.  38 C.F.R. § 20.302(a) (1999)

The RO next denied the appellant's claim to reopen in July 
1998, and the appellant has timely perfected his appeal to 
this decision.  Accordingly, the Board, in its independent 
review of the case, finds that the claim for service 
connection was last finally denied by the RO in the June 1996 
decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the new and material standard must be applied with 
respect to the adjudication of this claim.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  However, if the claimant can thereafter 
present new and material evidence of the previously 
disallowed claim, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1999).  A pre- 
existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability in service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
However, the presumption of aggravation is not applicable 
unless the pre- existing disability underwent a permanent 
increase in disability during active service.  Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) ("temporary or 
intermittent flare- ups during service of a preexisting ... 
disease [is] not sufficient to be considered 'aggravation in 
service' unless the underlying condition, as contrasted to 
symptoms, is worsened.")

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  As noted 
above, the original December 1987 RO decision denied the 
appellant's claim on the basis that the evidence of record 
showed that a bilateral hearing loss disability existed prior 
to service, and was not aggravated therein.  In June 1996, 
the last prior final denial, the RO denied the claim on the 
same basis.  As such, the current issue on appeal is whether 
the appellant has presented new and material evidence with 
respect to the issue of whether his hearing loss disability 
was incurred or aggravated during active service.

At the time of the February 1996 rating decision, the 
appellant had alleged that his bilateral hearing loss 
disability stemmed from his exposure to acoustic trauma in 
service.  In this respect, he indicated that he was exposed 
to a loud explosion near his left ear as well as generalized 
exposure to explosions, artillery/small arms fire, and 
aircraft.  He claimed that his occupational specialty was 
changed from mortarman to mailroom duties as a result of a 
worsening of his hearing acuity during service.  Within 
several months from his discharge from service, he indicated 
that he almost failed an employment hearing test.  He 
admitted to post- service history of exposure to industrial 
noise at Martin Marietta Energy Systems, Inc.  

The medical evidence previously of record included his 
enlistment examination, dated in September 1982, which 
indicated a diagnosis of "bilateral hearing H-2."  At that 
time, audiometric examination findings revealed right ear 
pure tone thresholds of 20, 0, 15, 10, 50 and 30 decibels at 
500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  
His left puretone thresholds were 20, 15, 20, 40 and 50 and 
75 at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  

In January 1984, the appellant was treated for complaint of 
hearing loss and ringing in the ears after firing a mortar 
without ear protection the previous month.  His initial and 
follow- up audiograms were reported as showing significant 
threshold shifts (STS) in all frequencies bilaterally.  His 
audiometric test upon his discharge in February 1987 revealed 
right ear pure tone thresholds of 20, 15, 10, 20, 40 and 15 
decibels, as well as left puretone thresholds of 15, 20, 20, 
20, 70 and 65 decibels, at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.

Post- service, a July 1987 VA outpatient treatment record 
recorded the appellant's report that he almost failed an 
employment hearing test.  He further reported that, during 
service, he was transferred from mortarman to mailroom duties 
due a hearing loss disability.  A September 1987 VA audiogram 
revealed right ear pure tone thresholds of 10, 10, 0, 5, 20 
and 20 decibels at 500, 1000, 2000, 3000, 4000 and 6000 
hertz, respectively.  His left puretone thresholds were 10, 
10, 15, 20, 40 and 50 at 500, 1000, 2000, 3000, 4000 and 6000 
hertz, respectively.  His speech discrimination scores were 
100 percent bilaterally.  He was given an assessment of 
excellent hearing acuity in the right ear and excellent 
hearing acuity in the left ear through 3000 hertz with a 
precipitous sensorineural loss of hearing acuity to a 
moderately severe level at higher frequencies.  He had 
excellent speech discrimination bilaterally.  

Also in September 1987, a private medical audiometric 
examination conducted by Martin Marietta Energy Systems, Inc. 
revealed right pure tone thresholds of 10, 10, 5, 15, 35 and 
0, as well as left pure tone thresholds of 15, 10, 15, 25, 70 
and 65, at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  Thereafter, he received audiometric 
examinations in 1991, 1992, 1993 and 1994.  A January 1993 
assessment indicated that he manifested a mid range to high 
frequency loss in the left ear.  He was placed in a hearing 
conservation program in October 1993.  A May 1995 VA clinical 
record recorded his report of the onset of acoustic trauma 
while in service.  None of the post- service clinical records 
revealed medical opinion that he incurred or aggravated a 
hearing loss disability in service.

In connection with the current appeal, the appellant has 
contended that his bilateral hearing loss disability was 
aggravated during service.  In this respect, he argues that 
his in- service audiograms revealed a decrease in hearing 
acuity from the time of his induction to the time of his 
separation.  He indicates that he failed two audiogram tests 
prior to passing a third test prior to his separation.  He 
also indicates that he was told that his hearing had worsened 
when he took a VA audiology test within six months from his 
separation from service.  He further argues that a June 1998 
VA audiology examination reveals that it is more likely than 
not that his current hearing loss disability was due to his 
in- service exposure to acoustic trauma.

The medical evidence received since the RO's June 1996 
decision includes clinical records of treatment for unrelated 
disorders.  VA clinical records in June 1998 reflect that the 
appellant reported the onset and progression of hearing loss 
in service following exposure to acoustic trauma.  His 
examination was remarkable for normal left ear hearing 
sensitivity through 2000 hertz sloping to a moderate to 
severe sensorineural hearing loss above 3000 hertz.  He also 
resubmitted his May 1995 VA audiology examination report.

Upon review of the entire record, the Board finds that the 
appellant's statements are cumulative of statements made in 
connection with prior claims insofar as he attempts to link 
hearing loss to in- service acoustic trauma.  Further, such 
evidence is not material to the question at hand because the 
appellant, as a layman, is not competent on matters of 
medical etiology.  In fact, he has failed to provide 
competent medical opinion that his hearing loss disability 
was incurred or aggravated during service.  See Arms v. West, 
12 Vet.App. 188, 199 (1999) (medical evidence required for 
establishing the etiology of a hearing loss disability).  In 
this regard, while he is deemed competent to describe the 
manifestations of his hearing acuity over time, he is not 
competent to speak to the matter of whether the pre- existing 
hearing loss underwent permanent increase in severity as a 
result of his exposure to acoustic trauma in service.  See 
Espiritu, 2 Vet.App. 492 (1992).  See also Moray v. Brown, 5 
Vet.App. 211, 214 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Additionally, the recently submitted private clinical records 
showing treatment for unrelated disorders are new but are not 
material to the question at hand.  The May 1995 VA audiology 
examination report is duplicative of evidence previously of 
record.  As to the other VA clinical records and examination 
reports submitted since the last prior final denial, insofar 
as they show that the appellant suffers from impaired 
hearing, these records are cumulative of evidence previously 
of record.  Insofar as these records reflect history provided 
by the appellant linking his hearing loss to service, such 
history is cumulative of history he provided in previously 
considered evidence.  Moreover, even when presumed credible, 
such history is not probative evidence of a nexus between his 
hearing loss and service.  Again, the appellant does not have 
the necessary medical expertise to provide this nexus, and, 
further, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute 'competent 
medical evidence.  LeShore v. Brown, 8 Vet.App. 406, 409 The 
remainder of the VA clinical records and examination reports 
are also not material as they offer no opinion as whether the 
appellant's hearing loss disability was aggravated during 
service.

As none of the evidence submitted since the last prior final 
denial in June 1996 is material to the question at hand, the 
claim is not reopened and must be denied.  Smith, 12 Vet.App. 
312 (1999).  In reaching this decision, the Board recognizes 
that it has decided this case under a different standard used 
by the RO.  The Board has decided this case pursuant to 
38 C.F.R. § 3.156(a) consistent with the holding in Hodge.  
Prior to Hodge, reopening of a claim was warranted where the 
evidence suggested a reasonable possibility that the new 
evidence, when viewed in context of all the evidence, both 
old and new, would change the outcome of the case.  See 
Colvin, at 174.  This is the standard applied by the RO, as 
noted in the November 1998 Statement of the Case (SOC).  The 
current regulatory standard, according to Hodge, is more 
liberal than that applied by the RO.  In this case, the Board 
has not had to reach this analysis as the appellant has 
failed to submit evidence which is both new and material.  
Smith, 12 Vet.App. 312 (1999).  As such, the Board finds no 
prejudice to the appellant in the adjudication of this case.

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. §§ 5103(a) and 5107(a) 
to assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinski, 2 Vet.App. 320, 323 (1992).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the appellant has 
been proved an SOC which has notified him of the reasons and 
basis for the denial of his claim, and the RO has obtained 
all relevant treatment records identified by him as pertinent 
to his claim on appeal.  With regard to his comment that he 
was told by a VA physician that his hearing had worsened 
within six months from his separation from service, the Board 
notes that such a statement is not reflected in the VA 
clinical records and, even if presumed true, would be 
insufficient to establish that his hearing loss disability 
was aggravated in service.  See Hicks v. West, 12 Vet.App. 86 
(1998) (no duty to assist in obtaining medical evidence 
which, if presumed true, would be insufficient to well ground 
claim).  Cf. Sutton v. Brown, 9 Vet. App. 553, 570 (1996) (VA 
has a duty under § 5103(a) to inform a claimant to submit a 
direct statement from a physician who reportedly told the 
claimant that his disability may be directly related to 
events during active service).  In the absence of any 
additional sources of relevant information which may be 
available concerning the present claim, the Board is 
satisfied that the obligation imposed by sections 5103(a) and 
5107(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991).


ORDER

The claim for service connection for hearing loss disability 
is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

